         Case 1:20-cv-05441-KPF Document 64 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIFORMED FIRE OFFICERS
ASSOCIATION, et al,

                          Plaintiff,              20 Civ. 5441 (KPF)

                   -v.-                                ORDER

DEBLASIO, et al,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On July 29, 2020, Communities for Police Reform (“CPR”) filed an

emergency motion to intervene in this action. (See Dkt. #41-48). The parties

to this action are hereby ORDERED to respond to CPR’s motion on or before

August 7, 2020. CPR may reply on or before August 11, 2020.

      SO ORDERED.

Dated:       July 31, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
